Case 1:21-cr-20151-RKA Document 25 Entered on FLSD Docket 06/15/2021 Page 1of1

CFN: 20210423634 BOOK 32565 PAGE 542

UNITED STATES DISTRICT COURT DATE:06/15/2021 11:24:05 AM
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 21-20151-CR-ALTMAN

UNITED STATES OF AMERICA

vs.

MIGUEL ANDRES GUTIERREZ DIAZ,
a/k/a “Mickey,”

Defendant.
NOTICE OF LIS PENDENS
GRANTEE: MAGD CORP., a Florida Corporation

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER EITHER THE DEFENDANT AND/OR GRANTEE
any interest in the real property described hereinunder.

NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23, as made applicable hereto by the provisions of
28 U.S.C. § 1964, that on March 12, 2021, the United States of America filed an Indictment, charging the defendant(s) with violations
of 21 U.S.C. §§ 846 and 963, and subsequently a Bill of Particulars for Forfeiture of Property, on June 14, 2021, in the United States

District Court for the Southern District of Florida. Pursuant to 21 U.S.C. § 853, the United States of America may seek to forfeit the

real property located at 9443 SW 123" Terrace, Miami, FL 33176, and includes all buildings, improvements, fixtures, attachments

and easements found therein or thereon, more particularly described as:

Lot 7, Block 6, Oak Ridge Falls Third Addition, according to the Plat thereof, as recorded in
Plat Book 164, at Page 55, of the Public Records of Miami-Dade County, Florida.

Folio No. 30-5016-070-0230

FURTHER NOTICE IS HEREBY GIVEN that the provisions of 21 U.S.C. § 853(k) prohibit any claimant to the described
property from: (1) intervening in the trial or appeal of the criminal case, or (2) commencing an action at law or equity against the United
States concerning the validity of any alleged interest in the property subsequent to the filing of an indictment or information alleging
that the property is subject to forfeiture, except as provided by the provisions of 21 U.S.C. § 853(n) following the entry of any order of
forfeiture. Information concerning this action may be obtained from the records of the Clerk of Court for the United States District
Court at Miami, Florida.

Respectfully submitted,

JUAN ANTONIO GONZALEZ
‘ACTING UNITED STATES ATTORNEY

 
 
 

 

By:

 

ika M. Miranda
Assistant United States Attorney
Florida Bar No. 64975

99 N.E. 4" Street, 7” Floor

Miami FL, 33132-2111

Telephone: (305) 961-9303

E-mail: Annika. Miranda@usdoj. gov

Counsel for the United States of America

HARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY
